ORDER
PER CURIAM.
Appellant, Wayne Montgomery, appeals from his jury trial conviction in the Circuit Court of the City of St. Louis of one count of unlawful possession of a firearm, RSMo § 571.070 (1986), for which he was sentenced, as a prior and persistent offender, to ten years’ imprisonment. Appellant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing. We affirm.
We have reviewed the briefs, transcript and legal file and find no error on the part of the trial court. Nor do we find the findings of fact and conclusions of law of the motion court to be clearly erroneous. As we further find no precedential value would be served by a full opinion, we affirm appellant’s conviction pursuant to Rule 30.25 and the denial of appellant’s post-conviction relief motion pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been *22provided explaining the reasons for our holding.